Citation Nr: 0901812	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
July 11, 2008.

3.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) from 
July 11, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1964 to 
June 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, inter alia, granted service connection for 
PTSD and assigned a 30 percent disability rating effective 
February 5, 2003, and denied service connection for residuals 
of a right knee injury.  

In June 2006, the veteran testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge.  
A copy of the hearing transcript has been associated with the 
claims file and has been reviewed.

This matter was initially before the Board in March 2007, at 
which time the Board remanded the current issues on appeal 
for further evidentiary development.  The case has returned 
to the Board and is again ready for appellate action.  

A rating decision issued in September 2008 increased the 
disability rating for PTSD to 50 percent, effective July 11, 
2008.  Inasmuch as a higher evaluation is potentially 
available and as the rating was already in appellate status, 
the Board will consider entitlement to a higher initial 
rating for PTSD for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  





FINDINGS OF FACT

1.  There is competent and credible evidence that the veteran 
has a current right knee disorder.

2.  Service records reveal that the veteran engaged in combat 
in the Republic of Vietnam during his period of active 
service.    

3.  There is competent medical evidence that the veteran's 
current right knee disorder is related to a combat-related 
injury during active service in 1966.

4.  Prior to July 11, 2008, the veteran's service-connected 
PTSD has been shown to be manifested by such as symptoms as 
intrusive memories, nightmares of war trauma, avoidance of 
emotions, emotional numbing, hyperarousal, irritability and 
poor concentration and Global Assessment of Functioning (GAF) 
score attributable to PTSD of 60.  The veteran's PTSD 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but does 
not demonstrate occupational and social impairment with 
reduced reliability and productivity.

5.  Since July 11, 2008, the veteran's service-connected PTSD 
has been shown to be manifested by such as symptoms as 
recurrent and distressing recollections of war trauma, 
avoidance of activities, places, or people that arouse 
recollections of trauma, diminished interest, or 
participation, in significant activities, feelings of 
detachment from others, irritability, difficulty 
concentrating, and hypervigilance and GAF score of 48.  The 
veteran's PTSD demonstrates occupational and social 
impairment with reduced reliability and productivity, but 
does not demonstrate occupational and social impairment with 
deficiencies in most areas.





CONCLUSIONS OF LAW

1.  A right knee disorder was incurred in service.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(d), 3.307(a)(3), 3.309 (2008). 

2.  Prior to July 11, 2008, the criteria for an initial 
disability rating in excess of 30 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).

3.  Since July 11, 2008, the criteria for an initial 
disability rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in February 
2003 and March 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claim, 
(2) informing the veteran about the information and evidence 
the VA would seek to provide, and (3) informing the veteran 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board also notes that the PTSD claim at issue stems from 
an initial rating assignment.  In this regard, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once an NOD has been filed, only the notice 
requirements for rating decisions and statements of the case 
(SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control 
as to further communications with the appellant, including as 
to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...."  
Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim in March 2007, with subsequent 
readjudication of his claim in September 2008.  The veteran 
also was provided with a VA examination in July 2008 in 
connection with his claim.  Thus, the presumption of 
prejudice has been rebutted.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and service 
personnel records (SPRs).  The veteran and his representative 
also submitted statements as support of his claim, and the 
veteran was afforded an opportunity to present testimony in a 
videoconference hearing in June 2006.  The veteran has 
indicated that he has received no treatment for his right 
knee disorder or for his PTSD through VA or with a private 
physician; thus, no medical treatment records need to be 
obtained.  See videoconference hearing transcript dated in 
June 2006.  Further, the VA has provided the veteran with two 
VA examinations, dated in May 2003 and July 2008, in 
connection with his claim.  Thus, there is no indication that 
any additional evidence remains outstanding.  The duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its March 2007 remand.  Specifically, the 
March 2007 Board remand instructed the RO to issue a 
corrective notice in compliance with Dingess, supra, and to 
obtain any VA and private treatment records of the veteran's 
right knee and PTSD.  The RO also was to provide the veteran 
with an orthopedic examination to determine the nature, 
extent, and etiology of his right knee disability, to include 
a detailed account of all pathology found and an opinion as 
to whether any right knee disability at least as likely as 
not began during, or was aggravated by, an incident of active 
service in 1966.  Finally, the RO was to provide the veteran 
with a psychiatric examination to assess the nature and 
severity of his service-connected PTSD, to include a detailed 
report of clinical findings of symptomatology, a Global 
Assessment Functioning (GAF) score, and indications of any 
occupational and social impairment.  The Board finds that the 
RO has complied with these instructions and that the July 
2008 VA orthopedic and psychiatric examination reports 
substantially comply with the Board's March 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay or other evidence, consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  Service connection 
by way of the combat presumption may be rebutted by clear and 
convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a July 2008 VA orthopedic examination 
diagnosed right knee degenerative joint disease (DJD) with 
anterior cruciate ligament (ACL) laxity.  Therefore, the 
evidence clearly shows a current right knee disorder.  
Consequently, the determinative issue is whether this 
disorder is somehow attributable to the veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).
 
The veteran contends that he incurred a right knee injury as 
a result of combat-related activities during service in the 
Republic of Vietnam in 1966, and that he has continued to 
feel symptoms of the injury since then.  Although the 
veteran's STRs show no evidence of a right knee injury during 
service, a review of the veteran's SPRs confirms that he 
served in the Republic of Vietnam from April 1966 to November 
1966 and that he participated in combat operations in 
Vietnam.  Thus, the Board presumes the veteran engaged in 
combat in service such that his lay statements and testimony 
are sufficient to show the occurrence of combat-related 
injury to his right knee.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  

Post-service, no VA or private treatment records show a 
diagnosis of, or treatment for, a right knee injury or 
disorder.  However, the veteran has consistently and 
continuously asserted throughout the course of his appeal 
that his right knee was injured during combat in June 1966, 
when a large artillery piece fell on top of his right knee.  
See NOD dated in July 2003, VA Form 9 dated in February 2005, 
videoconference hearing transcript dated in June 2006, and VA 
examination report dated in July 2008.  The veteran indicated 
that he was treated in the field by a corpsman at the time, 
and has continued to experience symptoms of his right knee 
injury since then, although he does not receive treatment.  
He reports symptoms of stiffness, pain, lateral movement of 
the right knee, limitations in his ability to stand and walk, 
giving way, warmth, and tenderness.  See videoconference 
hearing transcript dated in June 2006 and VA examination 
report dated in July 2008.  In this regard, the veteran is 
competent to report symptoms of his right knee injury he 
experienced during and after service.  38 C.F.R. 
§ 3.159(a)(2).   

As part of his claim, the veteran also must present evidence 
etiologically linking his current right knee disorder to 
active military service.  In this respect, a July 2008 VA 
examiner diagnosed the veteran with right knee DJD with ACL 
laxity, and opined that based on the veteran's history of 
injury in 1966 and continued problems with his right knee, 
the veteran's right knee disorder is at least as likely as 
not permanently aggravated by his combat-related incident in 
1966.  See VA examination report dated in July 2008.  There 
also is no evidence of any other pre- or post-service 
intercurrent cause for the veteran's right knee disorder.  
Since there is no contrary medical examination of record, the 
Board finds that this report is entitled to great probative 
weight and provides evidence for the claim.   

In summary, evidence shows the veteran participated in combat 
operations during his period of active duty in the Republic 
of Vietnam, thus entitling him to the presumption that a 
combat-related right knee injury occurred in service.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Further, a VA 
examination report dated in July 2008 shows a current 
diagnosis of right knee DJD with ACL laxity.  Most 
importantly, the July 2008 VA examiner opined that the 
veteran's current right knee disorder is related to his 
combat-related right knee injury in 1966.  Thus, there is 
sufficient evidence to award service connection for residuals 
of a right knee injury.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  Therefore, based on these medical 
findings, and with resolution of doubt in the veteran's 
favor, the Board concludes that service connection for 
residuals of a right knee injury is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 

Analysis - Higher Initial Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection on February 5, 2003, until the present.  
That is to say, the Board must consider whether there have 
been times since the effective date of his award when his 
disability has been more severe than at others.  If there 
have been, then the Board must "stage" his rating beyond 
what the RO has already done.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

An even higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

In this case, prior to July 11, 2008, the veteran's service-
connected PTSD was rated as 30 percent disabling under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  As of July 11, 
2008, the date a VA examination revealed worsening of the 
veteran's PTSD, the disability rating was increased to 50 
percent under the same diagnostic code.  Id.      

With regard to the appeal period prior to July 11, 2008, a 
review of the evidence reveals that the veteran received no 
treatment for his PTSD during this period.  During a VA 
examination dated in May 2003, the veteran complained of 
intrusive memories and nightmares of war trauma, emotional 
numbing, avoidance of emotions and memories of war trauma, 
hyperarousal, irritability, and poor concentration.  The May 
2003 VA examiner diagnosed the veteran with PTSD, with 
symptoms from the hyperarousal, avoidance, and re-
experiencing PTSD symptom clusters.  At the time of the May 
2003 VA examination, the veteran had been unemployed since 
January 2003 due to forced retirement.  He had a GAF score of 
60, which represents moderate symptoms.  Thus, the Board 
finds that an evaluation beyond 30 percent for the veteran's 
PTSD for the appeal period to July 11, 2008 is not warranted.  
38 C.F.R. § 4.7.  Under Diagnostic Code 9411, the evidence of 
record during this time period does not reflect symptoms that 
indicate occupational and social impairment with reduced 
reliability and productivity; thus, the veteran may not 
receive a 50 percent disability rating for this time period. 
  
As of July 11, 2008, the evidence of record again reflects 
that the veteran continues to receive no treatment for his 
PTSD.  He was given a VA examination of his PTSD in July 
2008.  During the examination, the veteran reported having a 
good marital relationship, although he stated that his 
disinterest in a sexual relationship causes strain in his 
marriage, and having a distant relationship with his 
daughter.  He also described frequent angry outbursts and 
frustration, having no friends, and isolation from others.  
He indicated that he used to go fishing every weekend, but no 
longer does.  The July 2008 VA examiner found that the 
veteran had PTSD symptoms such as recurrent and distressing 
recollections of war trauma; avoidance of activities, places, 
or people that arouse recollections of trauma; diminished 
interest, or participation, in significant activities; 
feelings of detachment from others; irritability; difficulty 
concentrating; and hypervigilance.  His GAF score was 48, an 
indication of serious symptoms.  However, he reported no 
suicidal ideation; was appropriately dressed; and his speech 
was unremarkable.  He was cooperative, his affect was 
constricted, and his mood was flat.  His attention, 
orientation to person, orientation to time, and orientation 
to place were intact; he had no delusions or hallucinations; 
and his thought process and content were unremarkable.  There 
were no inappropriate behavior, panic attacks, or homicidal 
or suicidal thoughts, and he had fair impulse control.  He 
described only a slight problem completing household chores 
and driving, and a moderate problem with shopping and 
engaging in sports or other recreational activities.  He also 
is currently employed full-time as a warehouse manager.  See 
VA examination report dated in July 2008.  Thus, the Board 
finds that an evaluation beyond 50 percent for the veteran's 
PTSD for the period since July 11, 2008 is not warranted.  38 
C.F.R. § 4.7.  Under Diagnostic Code 9411, the evidence of 
record during this time period does not reflect symptoms that 
indicate occupational and social impairment with deficiencies 
in most areas or symptoms such as suicidal ideation; 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression; spatial disorientation; or neglect of 
personal appearance and hygiene.  Thus, a 70 percent 
disability rating for this time period is not warranted. 
 
Finally, the Board adds that the 30 and 50 percent ratings 
that have been assigned for the veteran's PTSD are effective 
within the time periods already established by the RO.  Since 
there have been no occasions within the effective dates 
mentioned when the veteran's disability has been more severe 
than 30 and 50 percent, there is no basis to further "stage" 
his ratings for his disability on appeal.  Fenderson, 12 Vet. 
App. at 125-26.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  
In fact, aside from the VA examinations provided in May 2003 
and July 2008, the veteran has not received treatment for his 
PTSD.  In addition, although the Board acknowledges that 
veteran's disability has some impact on his employment, it 
finds no evidence that the veteran's disability markedly 
interferes with his ability to work above and beyond that 
contemplated by his separate schedular ratings.  See 38 
C.F.R. § 4.1 (indicating that generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  


ORDER

Service connection for residuals of a right knee injury is 
granted. 

Prior to July 11, 2008, entitlement to an initial disability 
rating in excess of 30 percent for PTSD is denied.

As of July 11, 2008, entitlement to an initial disability 
rating in excess of 50 percent for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


